Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Remarks filed March 17, 2021.

3.	Claims 1-28 have been examined and are pending with this action.


Response to Arguments
4.	Applicant’s arguments filed March 17, 2021 have been fully considered, but are moot in view of the new grounds of rejection set forth below.  After further consideration and searching, Rathod (US 2011/0276396) has been cited to better teach the claimed invention.  Based on the new grounds of rejection set forth below, claims 1-28 remain rejected and pending.  
This action is Non-Final.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claim(s) 1-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rathod (US 2011/0276396).
INDEPENDENT:
As per claim 1, Rathod teaches a method for gathering and distributing information associated with an event, the method comprising: 
automatically synchronizing a mobile or web-based application with a schedule of activities at an event comprising said activities when initiating said mobile or web-based application on a user device upon registration for said event (see Rathod, [0076]: “In one embodiment, user can register and verify one or more active links including objects, profiles, accounts, identities, applications, services, multimedia media contents, networks, groups, connections, pages and other objects with central unit”; [01369]: “central unit can registering one or more responders for providing one or more response(s) or services to one or more action or activity or status or log items providers for one or more types of action or activity or status or log items with service profile…”; [0234]: “updating or presenting or synchronizing said action or activity or status or log item(s), related responses, active links and user actions based on the said received selected filter and presenting said one or more updated action or activity or status or log item(s), related responses, active links and user actions”; [0235]: “In one embodiment, said synchronizing comprising snapshot, merge and transactional synchronization and pull and/or push publication or subscription with one or more preferences by central unit or one or more users or publishers”; and [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”); 
(see Rathod, [0006]: “Recently, social networking web sites have provides digital action feed functionalities to users of social network which automatically monitors, records and generates user's actions, events, transactions, life stream, life stream, & activities and send to connected or determined other users of social network”; [0061]: “actions, activities, status, logs are based on one or more applications, services, social & personal networks, interactions, events, transactions, manually or automatically monitored, tracked & recorded or generated log data, life stream data, user profile, searching, sharing, communication, collaboration, e-commerce, blog, messages, connected users of user, multimedia contents among one or more networks, physical interactions, behavior, events, motions, actions, activities and transactions with location, people, groups, place, machine, device, products and any entities”; [0065]: “user can filter predetermined activities, actions, status & logs based on one or more criteria comprising selection of one or more connected or like-minded or matched users, groups, networks, applications, keywords, locations, languages, devices, activities or actions types, searching, matching, predefined schedule, rules, categories, behavioral characteristics, random filtering of said activities, tracking of activities, preferences, subscription, ranks & hits, interactions, and privacy policies”; and [0320]: “In one embodiment, user can manually or automatically send, publish, update, append, attach, update, present one or more action or activity or status or log items related to one or more types of physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions to one or more external domains, web sites, applications, services, devices, databases, web pages and anywhere as describe in India patent application No: 1174/MUM/2011”); 
selectively combining at least a portion of said automatically associated user inputs into information forming a user activity feed for at least one of said activities at said event (see Rathod, [0019]: “User: Various entities may perform activities, actions, or assume particular roles. While typically, an entity may assume a single role, the invention is not so constrained, and an entity may also assume a plurality of roles or personae. Thus, within the present invention, a "User" is who have action or activity or status server or network account and send and receive activity, action, status & log feed to and from one or more other users, domains, applications, services, objects, networks, groups, web pages, databases, devices who are identified or registered with system, a "User" is source or creator & receiver of activity, action, status & log feed, shared contents, profiles, provider & receiver of responses, user services & actions or "User" is "Provider User" of network or "Service Provider" or "User" is "Friends" of or "Connected" to other user or "User" is enterprise user's administrator or "User is "Experts" or "User" is developer of the applications and services or "User" is advertiser or content partner and like”; and [0296]: “In one embodiment, it covers every action involving Action or Activity or Status or Log Feed (such as status updates, images and the aggregation of content), On their personal action feeds, users were given the option of removing updates from any application as well as choosing the size they show up on the page. Furthermore, the community feed (containing recent actions by the user's friends) contained options to instantly select whether to hear more or less about certain friends or applications”); 
selectively transmitting at least a portion of said information forming said user activity feed to at least one of 
a user’s social media account not associated with said event, 
a content management system associated with said event; and 
at least one other mobile or web-based application (see Rathod, [0291]: “the Action or Activity or Status or Log Feed is a method for automatically presenting up-to-date information about users' activity within the community”; and [0378]: “Auto or manual queuing, scheduling, sending, posting, updating, publishing & presenting Module 7975 manually or automatically queue, schedule, sends, posts, displays, presents, updates, broadcasts, advertise, publishes, synchronize, attach, append, store one or more selected or determined action or activity or status or log item(s) to one or more determined target receivers or destinations including users, connected users of user, applications, services, networks, groups, databases, devices, communication channels, web pages, presentation systems”).

As per claim 24, Rathod teaches a system for gathering, organizing, distributing and synchronizing information comprising: 
at least one device comprising a processor configured to execute instructions included in an application deployed on said device, and a user interface, whereby a device user receives push information, and generates, transmits or receives at least one real time activity feed comprising information associated with at least one of activities at an event comprising said activities (see Rathod, [0149]: “a user interface that enables users to post content items in one or more communication channels of the social network also includes an interface that allows the posting user to identify one or more nodes or active links within the posted content item”; and [0235]: “In one embodiment, said synchronizing comprising snapshot, merge and transactional synchronization and pull and/or push publication or subscription with one or more preferences by central unit or one or more users or publishers”); and 
a server (see Rathod, [0019]: “central server”) that: 
transmits push information to at least one said device to automatically synchronize said application with a schedule of said activities at said event upon registration for said event (see Rathod, [0076]: “In one embodiment, user can register and verify one or more active links including objects, profiles, accounts, identities, applications, services, multimedia media contents, networks, groups, connections, pages and other objects with central unit”; [01369]: “central unit can registering one or more responders for providing one or more response(s) or services to one or more action or activity or status or log items providers for one or more types of action or activity or status or log items with service profile…”; [0234]: “updating or presenting or synchronizing said action or activity or status or log item(s), related responses, active links and user actions based on the said received selected filter and presenting said one or more updated action or activity or status or log item(s), related responses, active links and user actions”; [0235]: “In one embodiment, said synchronizing comprising snapshot, merge and transactional synchronization and pull and/or push publication or subscription with one or more preferences by central unit or one or more users or publishers” and [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”), 
receives said activity feed comprising user input information automatically associated with at least one of said activities at said event according to said schedule of said activities at said event from at least one said device registered for said event (see Rathod, [0006]: “Recently, social networking web sites have provides digital action feed functionalities to users of social network which automatically monitors, records and generates user's actions, events, transactions, life stream, life stream, & activities and send to connected or determined other users of social network”; [0061]: “actions, activities, status, logs are based on one or more applications, services, social & personal networks, interactions, events, transactions, manually or automatically monitored, tracked & recorded or generated log data, life stream data, user profile, searching, sharing, communication, collaboration, e-commerce, blog, messages, connected users of user, multimedia contents among one or more networks, physical interactions, behavior, events, motions, actions, activities and transactions with location, people, groups, place, machine, device, products and any entities”; [0065]: “user can filter predetermined activities, actions, status & logs based on one or more criteria comprising selection of one or more connected or like-minded or matched users, groups, networks, applications, keywords, locations, languages, devices, activities or actions types, searching, matching, predefined schedule, rules, categories, behavioral characteristics, random filtering of said activities, tracking of activities, preferences, subscription, ranks & hits, interactions, and privacy policies”; and [0320]: “In one embodiment, user can manually or automatically send, publish, update, append, attach, update, present one or more action or activity or status or log items related to one or more types of physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions to one or more external domains, web sites, applications, services, devices, databases, web pages and anywhere as describe in India patent application No: 1174/MUM/2011”), and
selectively transmits at least a portion of said information forming said activity feed information to at least one of 
a social media account not associated with said event, 
at least one other device of another user registered for said event, and
at least one communication media supporting selective data transfer or sharing between said one device, said server, and at least one other device configured to display at least a portion of said activity feed information (see Rathod, [0291]: “the Action or Activity or Status or Log Feed is a method for automatically presenting up-to-date information about users' activity within the community”; and [0378]: “Auto or manual queuing, scheduling, sending, posting, updating, publishing & presenting Module 7975 manually or automatically queue, schedule, sends, posts, displays, presents, updates, broadcasts, advertise, publishes, synchronize, attach, append, store one or more selected or determined action or activity or status or log item(s) to one or more determined target receivers or destinations including users, connected users of user, applications, services, networks, groups, databases, devices, communication channels, web pages, presentation systems”).

DEPENDENT:
As per claim 2, which depends on claim 1, Rathod further teaches wherein said selectively transmitting to said at least one other mobile or web-based application comprises at least one of broadcasting, multicasting, and unicasting said information to selected individual user, a group of users, or groups of users accessing said at least one mobile or web-based application, and wherein said mobile or web-based application is platform-independent (see Rathod, [0015]: “As used herein, the term "client application" refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as `C`, `C++`, `C#`, `J2ME`, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device”; and [0030]: “Resources are provided by one or more providers based on one or more one or more physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions types specific one or more action or activity or status or log items submit or sent or publish or advertise or broadcast or updates by user and from public or shared or selected life stream resources”).
As per claim 3, which depends on claim 1, Rathod further teaches wherein said selectively transmitting to said at least one other mobile or web-based application comprises broadcasting or unicasting said information to a plurality of mobile or web-based applications, and wherein said mobile or web-based applications are platform-independent (see claim 2 rejection above).
claim 4, which depends on claim 1, Rathod further teaches wherein said application provides login access to at least one social media account allowing a user of said application to associate said at least one social media account with said application, and said selectively transmitting to said at least one other mobile or web-based application comprises at least one of broadcasting, multicasting, and unicasting said information via said at least one social media account (see Rathod, [0005]: “Conventionally, user can manually provide information about one or more activities, actions, interactions, responses, events, transactions, life stream, life stream, locations, behavior, movement, environment, status, states & conditions to other connected or related users via social networking web sites”; [0053]: “In an embodiment, action source or user (sender or receiver) of action feed or action or activity or status or log item(s) comprising registered user, unregistered user, users of social network”; and [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”).
As per claim 5, which depends on claim 4, Rathod further teaches wherein said social media account comprises at least one of email, text messaging, and other communication media account supporting at least one of data transfer and sharing between users (see Rathod, [0005]: “Conventionally, user can manually provide information about one or more activities, actions, interactions, responses, events, transactions, life stream, life stream, locations, behavior, movement, environment, status, states & conditions to other connected or related users via social networking web sites, mobile device, applications, email and other communication channels”; and [0016]: “As used herein, the term "network application" refers to a computer-based application that communicates, directly or indirectly, with at least one other component across a network. Web sites, email servers, messaging servers, and game servers are examples of network applications”).
As per claim 6, which depends on claim 1, Rathod further teaches wherein said application is configured to accept a single user account for any users and to authorize any one (see Rathod, [0030]: “Resources are provided by one or more providers based on one or more one or more physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions types specific one or more action or activity or status or log items submit or sent or publish or advertise or broadcast or updates by user and from public or shared or selected life stream resources”; [0053]: “action source or user ( sender or receiver) of action feed or action or activity or status or log item(s) comprising registered user, unregistered user, users of social network, connected or related users of user, group(s) of user”; [0054]: “central unit maintains for each of plurality of users of network(s), a user account(s) including verified and/or anonymous or general, one or more public, private & shared profile(s)”; and [0458]: “ranking & rating”).
As per claim 7, which depends on claim 1, Rathod further teaches wherein said application accepts said user inputs indicative of at least one of: said user checking into an event session, said user adding an event session to a schedule, said user bookmarking information associated with a session, exhibitor, speaker, location, or product of an event, said user creating an image or text information, and said user making a new contact; and when said application accepts said at least one of said user inputs while said application is active, said application automatically posts activity associated with at least one of said user inputs to said user’s personal activity feed for said event (see Rathod, [0063]: “activities or actions are based on physical activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, environment, status, states & conditions including change of weather, physically visiting mall & physically shopping or buying or selling or like particular brands, products & services, detecting or identifying user location and all activities & actions related to that location, user status update, entering into particular location…”; and [0291]: “In one embodiment, the Action or Activity or Status or Log Feed is a method for automatically presenting up-to-date information about users' activity within the community”).
claim 8, which depends on claim 1, Rathod further teaches wherein said application is configure to receive input associate with a plurality of events, the method further comprising: organizing user input into pages for each individual event; issuing a unique user identifier associated with an individual event; and displaying said identifier with a personal profile of said user, said identifier providing a user’s digital reputation associated with said individual event (see Rathod, [0022]: “Associate data of active link comprising URL or namespace of each active link for identifying and allowing to access active link associate objects, applications, services, media data, people, entities, identities, profile, group, network, page & other objects of network, active link related one or more metadata, categories, keywords, sources, providers, details, descriptions, properties, links, attachments, features, upload, created & use date & time, help, identifier & profile(s) of sender & receiver of active link, active link associate tracking status & status, active link associate object related user data and preferences, security policies, authentication information and privacy settings of accessing & sharing active link and active link associate object(s) related user data”; [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”; [0315]: “Social Sites Activity or Action or Status or Log Streams may provide features including view, comment, and like activities--from user's desktop or mobile device, filter business social networking activities by community, by colleague, by self, by status, by most popular, or create a custom filter, receive daily digests of user's colleague and community activity, set up email alerts that notify you when a colleague comments or likes one of user's activities”; and [0458]: “ranking & rating”).
As per claim 9, which depends on claim 8, Rathod further teaches wherein said individual identifier represent attendance by said user of said event associated with said identifier (see Rathod, [0022]: “identifier & profile(s) of sender & receiver of active link”; and [0063]: “activities or actions are based on physical activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, environment, status, states & conditions including change of weather, physically visiting mall & physically shopping or buying or selling or like particular brands, products & services, detecting or identifying user location and all activities & actions related to that location, user status update, entering into particular location… attending lecture of class”).
As per claim 10, which depends on claim 8, Rathod further teaches wherein said identifier comprises a link access to at least a selected portion of said user’s input information associated with said event (see Rathod, [0022]: “User can create and update one or more categories lists of identified active links which are controlled by user and exist in and manage by social network based on user selection, uploaded by user, search & match, suggested & provided by connected & matched users, suggested list or auto generated by central unit based on user profiles, user data, user activities…”).
As per claim 11, which depends on claim 8, Rathod further teaches wherein said identifier and said  link access provide users’ personal activity feeds related to said event collected through passive sharing and associated with global user profiles (see Rathod, [0022]: “User can create and update one or more categories lists of identified active links which are controlled by user and exist in and manage by social network based on user selection, uploaded by user, search & match, suggested & provided by connected & matched users, suggested list or auto generated by central unit based on user profiles, user data, user activities…”).
As per claim 12, which depends on claim 8, Rathod further teaches wherein said identifier and associated user’s personal activity feed comprise digital reputation including said identifiers and activity feed counts visible across said plurality of events associated with said user at the user level (see Rathod, [0056]: “presenting one or more predefined or dynamically created categories or types of activities based on one or more preferences, privacy settings, behavior, filters, relevancy, rank, hits and rules including physical & digital activities, actions including physical & digital actions, events, transactions, life stream, locations, behavior, movement, motion, workflow, logs, tracking, monitoring, follow-ups, environment, status, states & conditions for user selections and filtrations for allowing system to monitor, track, process, determine receivers, generate, present, access one or more action categories or types specific action or activity or status or log item(s)”; [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”; and [0458]: “ranking & rating”).
As per claim 13, which depends on claim 1, Rathod further teaches wherein said application is initialized on a photo-enabled device, the method further comprising selectively launching a photo feature within the application, said photo feature allowing said user to create at least one image associated with said event from inside the application and post said images directly to a session photo album or wall (see Rathod, [0062]: “In one embodiment, activities, actions, status & logs comprise user's actions, events, logs, transactions, interactions, behavior, motion, status, life stream including but not limited to adding a photo, editing a profile, posting a question and/or a blog, subscribing to a service, joining a network, installing an application, sharing content or search results, publishing or broadcasting, forming new relationships, interacting with other users, sending a notification or message, commenting, exchanging feedback, transacting via e-commerce”; and [0094]: “In one embodiment, the action or activity or status or log item(s) comprises a story about user's and connected users' activities, where the activities are that the user installed particular application, join a group, add a photo, subscribe a service, post a message or blog, update status and automatically logged activities from existing or external networks(s)”).
As per claim 14, which depends on claim 13, Rathod further teaches wherein said photo feature is activated from a session detail within said application, and any of said images are automatically associated with said session as a time based activity and made available for display by other users (see Rathod, [0105]: “In one embodiment, privacy settings and preferences of receiver comprising receive message only from one or more selected & connected users, receive message as per set date, time and duration range, receive message related to one or more categories, keywords, location, language, age range, education & qualification, income range”).
As per claim 15, which depends on claim 1, Rathod further teaches wherein said application provides for a user’s activity feed for each of a plurality of events and a Uniform Resource Locator (URL) accessible via at least one of an email, SMS, and one or more social networks (see Rathod, [0022]: “Active Link(s): Active link is a link of one or more applications, services, objects, multi AI agents, multimedia data & contents, people, networks, groups, links or URLs, ID, user Profiles, profile objects, pages, attachments, informational links, shared workspaces which are available or invoked from networks and/or from external domains, applications, networks, services and devices with one or more associate data. User can create and update one or more categories lists of identified active links which are controlled by user and exist in and manage by social network based on user selection, uploaded by user, search & match, suggested & provided by connected & matched users, suggested list or auto generated by central unit based on user profiles, user data, user activities, recorded user's actions, past responses, interest, list of active links, list of active links of connected users, installed applications and provided by 3.sup.rd parties developers, service providers and advertisers based on users privacy settings and preferences. Sender can search, select, identify and manually attach or auto attach one or more active links with said action item(s) or response of action item(s), wherein said one or more attached active links enables receivers and/or responders to provide one or more responses & actions, communicate, collaborate, answer, share, search, workflow, take one or more actions, transact, e-commerce, social networking and participating activities of sender of message. Associate data of active link comprising URL or namespace of each active link for identifying and allowing to access active link associate objects, applications, services, media data, people, entities, identities, profile, group, network, page & other objects of network, active link related one or more metadata, categories, keywords, sources, providers, details, descriptions, properties, links, attachments, features, upload, created & use date & time, help, identifier & profile(s) of sender & receiver of active link, active link associate tracking status & status, active link associate object related user data and preferences, security policies, authentication information and privacy settings of accessing & sharing active link and active link associate object(s) related user data”).
As per claim 16, which depends on claim 1, Rathod further teaches wherein said application provides on said user’s feed a user-selectable input field accessible to other users for selectively expressing interest in another present or future event, said method further comprising generating a list of said other users expressing interested is said present of future event (see Rathod, [0056]: “presenting one or more predefined or dynamically created categories or types of activities based on one or more preferences, privacy settings, behavior, filters, relevancy, rank, hits and rules including physical & digital activities, actions including physical & digital actions, events, transactions, life stream, locations, behavior, movement, motion, workflow, logs, tracking, monitoring, follow-ups, environment, status, states & conditions for user selections and filtrations for allowing system to monitor, track, process, determine receivers, generate, present, access one or more action categories or types specific action or activity or status or log item(s)”; and [0119]: “In one embodiment, auto determining one or more action feed receivers by the central unit by auto match making of receivers based on action item(s) & associate metadata, sender and/or receiver's matchmaking preferences including filters, conditions, ranks, categories, keywords, sender profiles, sender privacy settings, user data, interest, behavior, available receivers, receivers profiles, responses”).
As per claim 17, which depends on claim 1, Rathod further teaches wherein said application further comprises at least one of a list and a directory of a plurality of events, each of said events having a link associated therewith for downloading or displaying information for said event (see Rathod, [0118]: “In one embodiment, said subscription based on selections, send request or invite others, connections, contacts, search people, find friends from contacts, search sources from message(s) associate source(s), search subscribers & subscriptions of each public user, one or two way match making preferences, rules, conditions, categories, taxonomy wise directories & lists, auto match making based on preferences, profile, user data and user activities, actions, events & transactions, life stream”).
As per claim 18, which depends on claim 17, Rathod further teaches wherein each of said plurality of events is associated with one or more of said applications for initialization on one or more platforms simultaneously (see Rathod, [0015]: “As used herein, the term "client application" refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as `C`, `C++`, `C#`, `J2ME`, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device”; and [0176]: “identifying, monitoring, storing, recording, logging said one or more user actions based on one or more filters & privacy settings with action date & time, action categories, user provided or auto recorded action related details, action related data, responses & communications, one or more action source(s) including people, applications, services, shared workspace, media data or contents, objects, groups, networks, pages, items, links and any action related identified objects from network and/or external domains, attachments, lists, tracking status, further communication details, ratings or ranks, comments and user provided and/or dynamically associated one more active links, services, objects, media data, shared workspaces and applications”).
As per claim 19, which depends on claim 17, Rathod further teaches wherein said application comprises selective input for restricting display of information associated with an event, whereby upon selection of said restrictive input for an event, said event will not be displayed in at least one of said list and said directory (see Rathod, [0019]: “privacy settings”; [0055]: “user profile(s) comprising user name, unique identity (ID), profile link, details, descriptions, categories, keywords, types, taxonomies, metadata, location, age, preferences, metadata, presentation settings, subscribers & subscriptions, dynamic relationships or connections among said users and privacy settings”; and [0091]: “In one embodiment, storing privacy settings and preferences of the user; and filtering or relating one or more activities or actions from the generated action or activity or status or log item(s) based on the user's privacy settings and preferences”).
As per claim 20, which depends on claim 19, Rathod further teaches wherein said selective input comprises a user definable code for making accessibility to information associated with said event contingent on authentication of said code (see Rathod, [0070]: “active link comprising one or more applications, services, objects, multi AI agents, multimedia data & contents, people, networks, groups, links or URLs, ID, User Profiles, profile objects, pages, attachments, informational links, shared workspaces for collaboration from networks and/or from external domains, applications, networks, services and devices with one or more associate data, wherein said associate data of active link comprising URL or namespace of each active link for identifying and allowing to access active link associate objects, applications, services, media data, people, entities, identities, profile, group, network, page & other objects of network, active link related one or more metadata, categories, keywords, sources, providers, details, descriptions, properties, links, attachments, features, upload, created & use date & time, help, identifier & profile(s) of sender & receiver of active link, active link associate tracking status & status, active link associate object related user data and preferences, security policies, authentication information and privacy settings of accessing & sharing active link and active link associate object(s) related user data”).
claim 21, which depends on claim 20, Rathod teaches further comprising user login authentication, wherein upon authentication of said user’s login information said events having a code associated therewith are selectively accessible by said user based on said login information (see Rathod, [0287]: “The Action or Activity or Status or Log Feed is what shows up in user's login page (and everyone's login page), right on top when users login to their account. It's basically all user's friend's actions "activity stream". It tells you what is happening on user's network of friends. What each of your friends are doing, what applications they are installing, what groups they are joining, how they are interacting with their friends, and like. All put together sequentially. When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top. Everyone sees what their entire friend's are doing and how they are interacting. Even if a user's friend changes their profile image--it shows up on user's Action or Activity or Status or Log Feed”).
As per claim 22, which depends on claim 1, Rathod further teaches wherein said application further comprises selective accessibility to information associated with in-progress events to preview changes and settings to said events before said event is published for accessibility by other users (see Rathod, [0067]: “processing activities, actions, status & logs item(s) comprising, storing, updating, indexing, validating & formatting including editing, clarifying, update details, spell checking, language & spam detecting, translating, transcribing, converting to other formats like voice, text, associating priority types including high, normal, low, expiration, date & time, categories, keywords, locations, advertisements, payment information, profile data, URL, dynamically attaching or associating one or more action or activity or status or log item specific accessible active links, metadata & system data, determining one or more receivers of action item(s) and applying privacy settings of sender, sender's domain, receiver and receiver's domain, and dynamic presentation preferences”; and [0094]: “In one embodiment, the action or activity or status or log item(s) comprises a story about user's and connected users' activities, where the activities are that the user installed particular application, join a group, add a photo, subscribe a service, post a message or blog, update status and automatically logged activities from existing or external networks(s)”).
As per claim 23, which depends on claim 1, Rathod further teaches wherein at least one of said user inputs is indicative of at least one interaction of said user at said event (see Rathod, [0028]: “Action or Activity or Status or log items: any types of auto generated and/or manually described actions or activity or status or logs or records based on one or more types of physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions from one or more sources”).
As per claim 25, which depends on claim 24, Rathod further teaches wherein said application comprises computer executable instructions stored on non-transitory computer readable media, and executable on at least one of said one device and said server, the instructions comprising: initiating a mobile or web-based application configured to accept a plurality of user inputs and to associate said inputs with an event; selectively combining at least a portion of said user inputs into information forming said activity feed of said user; and selectively transmitting at least a portion of said information forming said user activity feed to at least one other mobile or web-based application (see Rathod, [0015]: “As used herein, the term "client application" refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as `C`, `C++`, `C#`, `J2ME`, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device”; and [0341]: “The client devices 150 and 350 comprise one or more computing devices that can receive member input and can transmit and receive data via the network 230”). 
As per claim 26, which depends on claim 25, Rathod further teaches wherein at least one of said one device and said server is configured to support at least one of said mobile and said web-based application (see Rathod, [0015]: “As used herein, the term "client application" refers to an application that runs on a client computing device. A client application may be written in one or more of a variety of languages, such as `C`, `C++`, `C#`, `J2ME`, Java, ASP.Net, VB.Net and the like. Browsers, email clients, text messaging clients, calendars, and games are examples of client applications. A mobile client application refers to a client application that runs on a mobile device”). 
claim 27, which depends on claim 24, Rathod further teaches wherein said one device accepts input via said user interface indicative of at least one of: said user checking into an event session, said user adding an event session to a schedule, said user bookmarking information associated with a session, exhibitor, speaker, location, or product of an event, said user creating an image or text information, and said user making a new contact; and when said application accepts said at least one of said user inputs while said application is active, said application automatically posts activity associated with at least one of said user inputs to said user’s personal activity feed for said event (see Rathod, [0063]: “activities or actions are based on physical activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, environment, status, states & conditions including change of weather, physically visiting mall & physically shopping or buying or selling or like particular brands, products & services, detecting or identifying user location and all activities & actions related to that location, user status update, entering into particular location…”; and [0291]: “In one embodiment, the Action or Activity or Status or Log Feed is a method for automatically presenting up-to-date information about users' activity within the community”).
As per claim 28, which depends on claim 24, Rathod further teaches wherein said application comprises computer executable instructions stored on non-transitory computer readable media, and executable on at least one of said one device and said server, the instructions comprising: receiving input associate with a plurality of events; organizing user input into pages for each individual event; issuing a unique user identifier associated with an individual event; and displaying said identifier with a personal profile of said user, said identifier providing a user’s digital reputation associated with said individual event (see Rathod, [0022]: “Associate data of active link comprising URL or namespace of each active link for identifying and allowing to access active link associate objects, applications, services, media data, people, entities, identities, profile, group, network, page & other objects of network, active link related one or more metadata, categories, keywords, sources, providers, details, descriptions, properties, links, attachments, features, upload, created & use date & time, help, identifier & profile(s) of sender & receiver of active link, active link associate tracking status & status, active link associate object related user data and preferences, security policies, authentication information and privacy settings of accessing & sharing active link and active link associate object(s) related user data”; [0287]: “When every user logs in to their account, the Action or Activity or Status or Log Feed is the first thing they see right on top”; [0315]: “Social Sites Activity or Action or Status or Log Streams may provide features including view, comment, and like activities--from user's desktop or mobile device, filter business social networking activities by community, by colleague, by self, by status, by most popular, or create a custom filter, receive daily digests of user's colleague and community activity, set up email alerts that notify you when a colleague comments or likes one of user's activities”; and [0458]: “ranking & rating”).


Conclusion
6.	For the reasons above, claims 1-28 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 22, 2021